 

Exhibit 10.4



 

 

Equity Pledge Agreement

 

PARTY A

 

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

 

And

 

PARTY B

 

ZhouJian

 

&

 

Zhou Dengrong

 

And

 

PARTY C

 

Sanhe City Lucksky Electrical Engineering Co., Ltd.

 

July 25, 2014

 



 

 

1

 

 

Equity Pledge Agreement

 

This Equity Pledge Agreement (the “Agreement”) is executed on July 2014 in the
People’s Republic of China (the “PRC”, not inclusive of Hong Kong Special
Administrative Region, Macao Special Administrative Region, and Taiwan Region
for the purpose of this Agreement) among:

 

Party A: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited, a validly
existing wholly foreign owned enterprise established under the laws of the PRC

Registered Address: No. 2206, Jinlong Plaza, Caiwuwei, Hongbao Road, Luohu
District, Shenzhen, China. Postal Code:  518000

Legal Representative: Zhou Jian

Tel: 0755-2295426

Fax: 0755-2295426

 

Party B: Zhou Jian, a citizen of PRC

ID No.: 42232319771028075x

Address: No. 467, Building 21, Huangjingling Road, Lushuihu, Chibi City, Hubei
Province

Tel: 15997922222

Fax: 010-58412836 -8228

 

Zhou Dengrong, a citizen of the PRC

ID No.: 42232319510712071x

Address: No. 467, Building 433, Huangjingling Road, Lushuihu, Chibi City, Hubei
Province

Tel: 13361411111

Fax: 010-58412836-8228

 

2

 

 

Party C: Sanhe City Lucksky Electrical Engineering Co., Ltd., a validly existing
limited company established under the laws of the PRC

Registered Address: East to Yanjiao Development Zone Power Plant of San He City,
north to Zhongqing Cementing Compound Company, Postal Code:  065201

Legal Representative: Zhou Jian

Tel: 010-58413826

Fax: 010-58413826-8228

 

(Party A, Party B and Party C collectively, referred to as “Parties” and
individually, as “Any Party” or “Each Party”.)

 

In respect of Party B’s pledge of equity of Party C held by Party B, the Parties
hereto upon friendly negotiation agree as follows:

 

  Whereas:

 

1.         The Parties have entered into the agreements as stipulated in Annex 1
of the Agreement hereinafter referred to as the (“Principal Contracts”);

 

2.         Party B are the record shareholders of Party C, legally own all the
equity of Party C as of the execution date of this Agreement, of which Mr. Zhou
Dengrong holds a 3% interest and Mr. Zhou Jian holdsa 97%; and

 

3.         Party B agree to pledge 100% of Party C’s equity they holds to Party
A hereinafter referred to as the (“Pledged Shares”), in order to guarantee Party
C’s performance of obligations under the Principal Contracts and the Guaranteed
Liabilities (as defined hereunder) under the Principal Contracts.

 

In view of this, Party A and Party B, via friendly discussions, have entered
into the following agreement for Each Party to observe:

 

1Pledge

 

1.1Party B agrees to pledge 100% of the Pledged Share, which it legally owns and
has the right to dispose of, to Party A according to the provisions hereof as
the security for the performance of the Principal Contracts listed on Annex 1
and the repayment of the Guaranteed Liabilities. Party C hereby agrees that
Party B, who legally hold equity interest in it, to pledge the Pledged Shares to
Party A according to the provisions hereof.

 

3

 

 

1.2Party B hereby undertake that they will be responsible for, recording the
arrangement of the equity pledge hereunder (hereinafter, the “Equity Pledge”) on
the shareholder register of Party C on the date hereof, and will use their best
efforts to register with registration authorities of industry and commerce where
Party C registers if required by applicable regulations. Party C undertakes that
it will use its best efforts to cooperate with Party B to complete the
registration with authorities of industry and commerce under this Article.

 

1.3Party A shall be deemed to have created the encumbrance of first order in
priority on the Pledged Shares, and in case of any breach of the Principal
Contracts or failure to satisfy the Guaranteed Obligations, Party A shall have
the right to dispose of the Pledged Shares as provided in Article 3 hereof.

 

1.4During the term of this Agreement, except for the willful misconduct of Party
A which has directly causes the reduction in value of the Pledged Shares, Party
A shall not be liable in any way to, nor shall Party B or Party C has any right
to claim in any way or propose any demands on Party A, in respect of the said
reduction in value of the Pledged Shares.

 

1.5Only upon prior consent by Party A, Party B may be able to receive dividends
or share profits from the Pledged Shares. The dividends or the profits received
by Party B from the Pledged Shares shall be deposited into the bank account
designated by Party A, to be under the supervision of Party A and used as the
Pledged Shares to repay in priority the Guaranteed Liabilities.

 

2Scope of Guarantee

 

The scope of guarantee for Pledged Shares under this Agreement shall include
2.1All of Party B and Party C’s contractual obligations under the Principal
Contracts; and2.2Any outstanding debts, interests, penalty fees of Party B and
Party C, and all direct, indirect and consequential losses and losses of
foreseeable profits suffered by Party A and its affiliates due to any breach by
Party B or Party C under the Principal Contracts and all fees incurred in
enforcing Party A’s contractual rights under the Principal Contracts (the
“Guaranteed Liabilities”).

 

4

 

 

3Term of Pledge

 

This Agreement shall become effective from the date when the Agreement is signed
by the Parties and terminate upon the termination of the Principal Contracts (or
any agreement of extension, if any) and the termination of any obligations of
Party B or Party C under the Principal Contracts which extend beyond the
termination of such Principal Contracts. During the term of pledge, should Party
B or Party C fail to perform their obligations under the Principal Contracts,
Party A is entitled to enforce the pledge in accordance with this Agreement and
obtain the dividend arising thereof from the Pledged Shares and the proceeds
from the sale, transfer or disposition of the Pledged Shares.

 

4Party A’s Representations

 

4.1Party A is a wholly foreign owned limited liability company duly registered
and validly existing under the laws of the PRC and is operating legally. It has
the full civil capacity and the ability to fully undertake the civil
responsibilities under the PRC laws.

 

4.2It is not against any PRC laws and statutes or any regulations and rules of
government authorities for Party A to sign this Agreement, nor shall the signing
of this Agreement breach any agreement that Party A has signed with any other
third party.

 

5Party B’s Representations

 

5.1By the date of signing hereof, Party B has never pledged any equity of Party
C that it holds.

 

5.2Party B legally owns the relevant equity of Party C, and the Pledged Shares
do not or shall not be imposed of any mortgage, pledge or lien, or any
constraint of rights in any other forms;

 

5.3Party B has obtained all the necessary permissions and approvals for the
signing and implementing of the Agreement.

 

5

 

 

6Party C’s Representations

 

6.1By the date of signing hereof, all equity of Party C has never been pledged.

 

6.2Party C is a limited liability company duly registered and validly existing
under the laws of the PRC and is operating legally. It has the full civil
capacity and the ability to fully undertake the civil responsibilities under the
PRC laws.

 

6.3It is not against any PRC laws and statutes or any regulations and rules of
government authorities for Party C to sign this Agreement, nor shall the signing
of this Agreement breach any agreement that Party C has signed with any other
third party.

 

7Assignment

 

7.1Any party of this Agreement shall not grant or assign any of its rights or
obligations provided under this Agreement without prior written consent by the
other two Parties.

 

7.2This Agreement shall be binding upon Each Party and its successor(s) and
effective for any party and each of its successor(s) or transferees.

 

7.3Party A may assign all or any of its rights and obligations as provided in
the Principal Contract to person(s) (individual/legal person) designated by
Party A. In this case, the transferee(s) shall enjoy and undertake the rights
and obligations that Party A enjoys and undertakes in accordance with the
provisions of this Agreement, in the same way that it does so as a contracted
party to this Agreement.

 

8Confidentiality

 

8.1The Parties agree to take every possible measure to keep confidential of the
materials and information (the “Confidential Information”) they have knowledge
of or access to hereunder. Without prior written consent of the other Parties,
no Confidential Information shall be disclosed, given or transferred to any
other third party. Once this Agreement terminates, the Parties shall return the
documents, materials and/or software carrying Confidential Information to the
original owner or destroy them as required.

 

6

 

 

The Parties shall also remove the Confidential Information from any memory
device and shall never use it again. The Parties shall take necessary measures
to ensure that the Confidential Information to be disclosed to staff, agents and
consultants so far as is necessary for performing their duties solely, and urge
these personnel to comply with the obligations as to confidentiality under this
Agreement.

 

The Confidential Information herein refers to any relevant contracts,
agreements, memorandum of understanding, appendices, drafts or notes (including
this Agreement) for the purpose of this Agreement as well as any form of trade
secrets, exclusive information and other data and information that Any Party,
their clients, customers, consultants, sub-licensee or affiliated enterprises
have taken measures to keep confidential. The Confidential Information includes
but is not limited to oral or written materials, Any Party’s software, web
catalogue, business plans and conceptions, product development, invention,
service design, creative design, graphics, texts, audio, video, multi-media
information, client data, market data, financial data, R&D information as well
as intellectual or industrial property in relation to this Agreement owned by
Any Party, including those information deemed or taken confidential by Any
Party, its clients, customers, consultants, sub-licensee or affiliated
enterprises.

 

8.2The above-mentioned restrictions do not apply in the following situations:

 

8.2.1the information available to the public as of the date of disclosure;

 

8.2.2the information available to the public after the disclosure not due to the
fault of any party;

 

8.2.3the information that can be proved already held by any party prior to the
disclosure which is not obtained directly or indirectly from other parties;

 

8.2.4The above-mentioned confidential information disclosed by any party, as its
duty in accordance with laws, to governing administrative authorities, stock
exchanges, etc., or to its direct legal counsels and financial consultants for
the purpose of maintaining its normal operation.

 

7

 

 

8.3This article shall remain effective irrespective of the amendment, rescission
or termination of this Agreement.

 

9Liabilities for Breach of Agreement

 

9.1Should Any Party fail to perform any of its obligations under this Agreement,
or any of such Party’s representations is untrue or imprecise, such Party is on
the breach of this Agreement and shall compensate the other Parties for all
their losses incurred.

 

9.2The right to claim on the breaching party can be waived only when such waiver
is made in written by the performing Parties of this Agreement. The failure or
delay to exercise any rights to claim or reliefs under this Agreement does not
constitute the waiver of their rights; nor shall any partial exercise of their
rights to claim or reliefs hamper their exercise of other rights to claim or
reliefs.

 

10Force Majeure

 

10.1The force majeure under this Agreement refers to: wars, fires and
earthquakes, floods, storms and other natural disasters; or other incidences
that are irresistible and unavoidable and unforeseeable at the conclusion of
this Agreement. However, inadequacy of credit, capitals or financing shall not
be deemed as beyond the control of any Party. Any Party that is affected by the
Force Majeure and seeks the exemption of the non-performance liability in terms
of its obligations under this Agreement or any article of this Agreement shall
inform other parties of the exemption of liabilities via telegram, fax or other
electronic media and submit a written letter of confirmation of the force
majeure within five (5) work days and propose the procedures necessary for the
performance of this Agreement.

 

8

 

 

10.2In case that failure or delay in performance of all or part of the
obligations under this Agreement by any Party due to force majeure, such Party
should be exempted from relevant liabilities, but shall perform the such
obligations after the influence of the force majeure is eliminated. Should the
influence of the force majeure make it impossible or unnecessary to implement
this Agreement, Both Parties shall seek other solutions via friendly
negotiation.

 

11Notification and Delivery

 

11.1Any notice or message between Two Parties shall be sent in written form by
fax, personal delivery (including Express Mail Service) or registered airmail to
the addresses listed at the beginning of this Agreement.

 

11.2Unless otherwise specified herein, when notices or messages are submitted in
person, the notices or messages shall be deemed received upon delivery.
Notification by prepaid Express Mail shall be deemed received by seven (7) days
of dispatching. When notices or messages are sent by cable or fax, the notices
or messages shall be deemed received at the moment of sending. When by
telegraph, the notices or messages shall be deemed received by twenty-four (24)
hours of delivery.

 

12Miscellaneous

 

12.1The Parties agree that this Agreement can be amended from time to time. Any
amendment shall be made in written and come into effect after signing by the
Parties.

 

12.2The PRC laws are exclusively applicable to the conclusion, validity,
interpretation, performance, amendment, termination and the solution of disputes
of this Agreement.

 

12.3The disputes in connection with the performance of this Agreement shall be
settled by Both Parties through friendly consultation. In case no settlement is
reached through such consultation, the disputes shall be submitted to China
International Economic and Trade Arbitration Commission located in Beijing and
settled in accordance with the Commission's arbitration rules in effect at the
time of applying for arbitration. The arbitral award is final and binding upon
both parties.

 

9

 

 

12.4This Agreement shall be effective from the date when the Agreement is signed
by the Parties.

 

12.5This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter set forth herein and supersedes any and all
previous oral and written, implied or explicated documents, memoranda and
agreements between the Parties. Any amendments to this Agreement shall be made
only by a written instrument signed by the Parties. Otherwise, the amendments to
this Agreement shall not be binding on Each Party.

 

12.6Should any of the articles of this Agreement is invalid, it shall not affect
or jeopardize or invalidate other articles of this Agreement, and the other
articles shall continue to be fully valid. The contracted Parties shall try
their best to replace the invalidated article(s) with valid article(s) which
best present the intention of Each Party.

 

12.7This original Agreement is signed in both Chinese and English language; the
Chinese version shall prevail in case of discrepancies occur.

 

This Agreement shall be executed in five counterparts, one for Each Party.

 

(No text below.)

 

[English Translation for Reference Only]

 

10

 

 

SIGNATURE PAGE

 

Party A:  Luck Sky (Shen Zhen) Aerodynamic Electricity Limited (Seal)    
Signature: /s/ Zhou Jian Title:   Legal Representative     Party B: Zhou Jian
Signature: /s/ Zhou Jian     Party B: Zhou Dengrong     Signature: /s/ Zhou Deng
Rong     Party C: Sanhe City Lucksky Electrical Engineering Co., Ltd. (Seal)    
Signature: /s/ Zhou Deng Rong Title:   General Manager

 

[English Translation for Reference Only]

 

11

 

 

Annex 1: List of Principal Contracts

 



SN   Agreement   Parties   Date of
Signing   1   Business Cooperation Framework Agreement  

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

Sanhe City Lucksky Electrical Engineering Co., Ltd.

  July 25, 2014   2   Agreement on Exclusive Management, Consulting and Training
and Technical Service  

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

Sanhe City Lucksky Electrical Engineering Co., Ltd.

  July 25, 2014   3   Agreement on Know-How Sub-License  

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

Sanhe City Lucksky Electrical Engineering Co., Ltd.

  July 25, 2014   4   Exclusive Option Agreement  

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

Luck Sky (Hong Kong) Aerodynamic Electricity Limited

Zhou Jian

Zhou Dengrong

Sanhe City Lucksky Electrical Engineering Co., Ltd.

  July 25, 2014   5   Power of Attorney  

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

Zhou Jian

  July 25, 2014   6   Power of Attorney  

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

Zhou Dengrong

  July 25, 2014

 



12

 

